IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ERIC SCOTT MYERS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2290

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed December 1, 2015.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Eric Scott Myers, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and ROWE, JJ., CONCUR.